DOWDELL, J.
The original bill in this case contained the usual and proper foot-note requiring the bill to be answered as to each and every paragraph as numbered. The amendment to the -bill consisted of an amendment to paragraph 2 of the same, and was of such a character as might hare been very properly made by interlining. Such an amendment did not require an additional foot-note to the bill as amended.—Alabama Warehouse Co. v. Jones, 62 Ala. 550; Werborn v. Austin, 82 Ala. 498.
Rule 74 of Chancery Practice was intended to expedite and facilitate the preparation of the cause to final hearing on its merits. To construe this rule not to apply, as insisted by counsel for appellants, to causes wherein continuances have been made, in term time, would be practically to emasculate the rule, since all causes not finally disposed of in term time, are, either by a special or a general order, continued to the next term. In this case demurrers were filed to the bill as amended after the order of continuance had been made, and on these demurrers it was that the cause was set down in vacation for hearing upon notice under rule 74. That this action was clearly within the rule we have no doubt. The cases of Ex parte South & North Ala R. R. Co. 44 Ala. 656, and Van Dyke v. State, 22 Ala. 60, cited by appellants’ counsel, were causes tried in the circuit court, and in which rule 74 of Chancery Practice, has no application.
The averments of the bill as to the execution of the several conveyances mentioned therein, and that the same were made for the purpose and with the intent of defrauding creditors, and with the purpose and intent on the part, of the subsequent grantors and grantees of aiding the original grantor, the debtor of complainants, in defrauding bis creditors, are sufficiently definite and certain.
We find no error in the rulings of the chancellor, and the decree must be affirmed.